Melton, Justice,
dissenting.
Because the plain language of the parties’ Premarital Agreement indicates that they intended to create an agreement in contemplation of divorce, rather than an agreement in contemplation of marriage, I cannot agree with the majority’s erroneous conclusion that the agreement here was subject to the witness requirements applicable to agreements made in contemplation of marriage. Compare OCGA § 19-3-63 (“Every marriage contract in writing, made in contemplation of marriage,... must be attested by at least two witnesses”) with Lawrence v. Lawrence, 286 Ga. 309, 312 (3) (“[A] contract made in contemplation of divorce ... is not subject to the dual attestation requirement of OCGA § 19-3-63”).
“This Court has repeatedly stated that prenuptial agreements settling alimony issues are made in contemplation of divorce, not marriage.” (Footnote omitted.) Dove v. Dove, 285 Ga. 647 (2) (680 SE2d 839) (2009). And, as the majority correctly notes, “[a]limony is an allowance out of one party’s estate, made for the support of the other party when living separately.” OCGA § 19-6-1 (a). However, in reaching the conclusion that the agreement at issue in this case is not an agreement in contemplation of divorce, the majority completely ignores express language in the parties’ agreement that shows their clear intent to settle alimony issues in the event that their marriage ended in divorce. Specifically, the agreement states that
in the event the marriage does fail, it is agreed that the settlement to [Wife] will compensate her for the hardship of mentally, emotionally, and physically creating a standstill in her life by further losing ground in her process of healing and of creating an independent life instead of putting her children and family reconciliation first. Compensation will resume in the afore-agreed amount of $2,500 monthly plus a cost of living adjustment to be paid for a period of 15 years.
It is clear that the agreement triggers payments to be made in the event of a divorce. The majority, however, disqualifies the particular payments in this case as alimony because, as opposed to compensating Wife as a means of support, the payments “compensate [Wife] for the hardship of mentally... and physically creating a standstill in her life by further losing ground in her process of healing and of creating an independent life instead of putting her children and family reconciliation first.” As explained more fully below, however, by taking a truncated view of this language, the majority mischaracterizes the entire clause as only creating a form of “liquidated damages” for Wife.
*497While there is certainly some language here that is reminiscent of a typical liquidated damages clause, that fact alone should not be a disqualifying feature with respect to a finding that the payments were in reality intended to be a form of alimony. This is especially true where, as here, there is still plenty of language in the agreement that is consistent with typical alimony. As an initial matter, in addition to compensation for her mental hardship, Wife is to be compensated for the “standstill in her life” and “losing ground” in “creating an independent life” for herself in the event that the parties divorce. In other words, she is being compensated for the economic loss of having put her family ahead of her professional career development. See, e.g., Walton v. Walton, 285 Ga. 706, 708 (2) (681 SE2d 165) (2009) (“court took into account Wife’s status as a stay-at-home mother” in setting alimony award). This is a well recognized element of alimony that should not be disregarded simply because of inartful phrasing in the parties’ agreement. Additionally, by providing for a “cost of living adjustment” with respect to Wife’s post-divorce compensation from Husband, the parties further expressed their intention to address Wife’s financial support. See, e.g., Charles v. Citizens & Southern Nat. Bank, 225 Ga. 549 (170 SE2d 243) (1969) (involving petition to modify alimony award based on a contract between the parties that expressly contemplated, among other things, revised payments “in the event that there should be a drastic increase in the cost of living nationwide”).1 Accordingly, the parties intended to specifically settle issues of alimony in their prenuptial agreement. In short, because
[t]he antenuptial agreement in this case addresses alimony . . . [and because] it refers explicitly to the possibility of divorce [as a result of the marriage failing] . . . the antenuptial agreement at issue is clearly a contract made in contemplation of divorce, not a contract made in contemplation of marriage.
Lawrence, supra, 286 Ga. at 311-312 (3). Consequently, contrary to the majority’s conclusion, the agreement was “not subject to the dual attestation requirement of OCGA § 19-3-63.” Id. at 312 (3). I therefore respectfully dissent.2
*498Decided September 10, 2012.
Miles W. Rich, for appellant.
Meriwether & Tharp, Patrick L. Meriwether, Melissa A. Tracy, for appellee.
I am authorized to state that Justice Blackwell joins in this dissent.

 Indeed, Husband’s agreement to pay for Wife’s post-divorce cost of living and her professional financial setbacks has nothing to do with him paying her for alleged “liquidated damages” incurred from her mental hardship from having remarried him.


 I must also note that I am not entirely convinced by the majority’s implication that an agreement made in contemplation of divorce should necessarily or typically address issues of alimony or property distribution in order to qualify as an agreement made in contemplation of *498divorce. Although this Court has routinely held that prenuptial agreements that do address such issues are agreements made in contemplation of divorce (see Dove, supra), that is clearly not the only type of agreement that could be made “in contemplation of divorce.” If one simply agreed, prior to one’s marriage, to pay his spouse a sum of money in the event that the parties divorced, that would ostensibly amount to an agreement made “in contemplation of divorce.” The reason for the payment would not make the agreement any less of an agreement made in contemplation of divorce. I do not believe that only agreements that address alimony or property division should be recognized as agreements “made in contemplation of divorce” under Georgia law.